Title: James Madison to the President and Directors of the Literary Fund, 19 July 1827
From: Madison, James
To: President and Directors of the Literary Fund


                        
                            
                                
                            
                            
                                
                                    
                                
                                July 19. 1827.
                            
                        
                        The following was the annual report this year made to the President and Directors of the Literary Fund.
                        To the President and Directors of the Literary Fund.In obedience to the law requiring that the Rector and Visitors of the University of Virginia should make a
                            report annually to the President and Directors of the Literary Fund, (to be laid before the Legislature at their next
                            succeeding meeting,) embracing a full account of the disbursements, the funds on hand, and a general
                            stament of the condition of said University, the Rector and Visitors and the following
                        Report:
                        With a view to the provision requiring an annual visitation of the University, for the purpose of enquiring into the
                            proceedings and practices thereat, and of examining into the progress of the students, it was determined at their meeting
                            in December last, to hold their next session in July, the period fixed for the summer public examination. This meeting
                            took place, and lasted ten days, during which the board were occupied in attending the examination, inspecting the
                            institution, and discharging the other duties confided to them. As the result, they have the satisfaction to state a
                            marked improvement in the economy of the institution, and in the habits of the students; and as a consequence of this, in
                            the degree wherein they appear to have availed themselves of the advantages held out by the able Professors whose services
                            the University is so fortunate in possessing. On this subject, there is little else to wish, than a continuance of the
                            good order which has distinguished the last session, and the invigorated application promised by the growing taste for the
                            pursuits to which such strong inducements are here presented, and by the vigilance which there is every ground to expect
                            from the Faculty in giving effect to the prescribed regulations. The remark made on the last examination, is still
                            applicable at this: the only marks of attainment and distinction as yet conferred, consist in the statement of the Faculty
                            which accompanies this report. It is hoped, that at the next examination, the honor of degrees will, in some instances, be
                            aspired to.
                        The first act of the Board was the acceptance of the resignation of Mr. Key, the professor of Mathematics.
                            Although the vacancy created, has, by a translation from the chair of Natural Philosophy, been filled in a manner which
                            leaves nothing to desire in the department of Mathematics, the event cannot but be regretted; as some delay may ensue in
                            restoring the mass of science and ability which had been collected within the walls of the University. A desire to avail
                            the institution still, of the eminent attainments of Professor Bonnycastle in Natural Philosophy; and also to introduce
                            among the branches already taught, one which, for public utility, is in the highest estimation with both scientific and
                            practical judges, has led the Board to make some alterations in the departments of Natural Philosophy and Mathematics.
                            Conforming to the division of the science of Natural Philosophy into the two branches, Mathematical and Experimental; the
                            former of these, designated also, as the Application of Mathematics to Natural Philosophy, has been assigned to the
                            Professor of Mathematics, in addition to the former duties of his Chair. The second, namely Pure Physics, or Experimental
                            Natural Philosophy, has been retained by the Professor of Natural Philosophy, on whom will also devolve The application of
                            Physical Science to the Arts; the introduction of which is thought to offer peculiar advantages to a country possessing,
                            like ours, such numerous sources of wealth, which require, for their developement, an adequate knowledge and skill only,
                            and the enterprise that would be awakened by them. This Chair, the Board have now to fill. In the mean time, Professor
                            Bonnycastle has consented to discharge its duties.
                        With a view to the greater efficiency of the Medical department, some modifications have been made in that
                            also. To the branches hitherto prescribed to be taught therein, have been added Obstetricks and Medical Jurisprudence;
                            and, of the aggregate, the following distribution has been made. To the Professor of Medicine, heretofore denominated the
                            Professor of Anatomy and Medicine, have been assigned the history of the progress and theories of Medicine, Physiology,
                            Pathology, Obstetricks, and Medical Jurisprudence. Materia Medica, with Pharmacy, have been committed to the Professor of
                            Chemistry. For the remaining branches, Anatomy and Surgery, the office has been created, of Demonstrator of Anatomy and
                            Surgery, with a salary of five hundred dollars, a fee of fifteen dollars, and an allowance of a dwelling. (His duties will
                            consist in delivering lectures on Anatomy and Surgery, and in conducting dissections and demonstrations. The apartment in
                            the Anatomical theatre destined for these purposes, will be completed early in the next session, commencing on the first
                            of September; and there is no room for apprehending a want of subjects. Under this organisation, the department is
                            considered fully adequate to the formation of members of the medical profession; and the Board flatter themselves, that
                            experience will speedily demonstrate the advantage of resorting hither for instruction on this subject, as well as those
                            which already attract large classes.
                        Under the numerous subdivisions to which the daily increasing expansion of the sciences has rendered it
                            necessary to bring them, the branches comprised in the department of Natural History, have been found too various and
                            extensive to be all attended to, in a complete manner, by a single professor. For the present, therefore, it has been
                            deemed advisable to curtail the duties of this Chair to the single branch of Chemistry; adding thereto, as is stated
                            above, the kindred subjects, Materia Medica and Pharmacy.
                        A slight alteration has been made in the periods of commencing and closing the sessions of the University.
                            These now begin on the first of September and terminate on the 20th of July; and the recess in December remains
                            unchanged. The tenth of July has been appointed for the commencement of the summer examination; and also for the regular
                            annual session of this Board.
                        The number of students matriculated during the session, is one hundred and eighteen: the state of the schools
                            being as follows:
                        Antient Languages —53.   Anatomy & Medicine  . . . 16
                        Modern Languages —57.  Moral Philosophy  . . . 12
                        Mathematics . . . .62  Law . . . . . . 18.
                        Natural Philosophy . . 24  Medical Jurisprudence —20.
                        Natural History . . . 38.
                        That the number seeking the advantages in education held out by the University, is not greater, the Board are
                            persuaded is to be ascribed to the well known causes so universally and materially abridging the current resources of our
                            fellow citizens.
                        In pursuance of the authority vested in them by an act of the last legislature, for borrowing twenty five
                            thousand dollars; the Board have, at this session, negotiated a loan for twenty thousand dollars; a sum which it is
                            estimated will be sufficient to pay the existing debts, complete the buildings and provide some articles of primary
                            necessity to their preservation and security. The accounts for the receipts, disbursements and funds on hand, up to the
                            tenth day of July 1827, as rendered by the Bursar and Proctor, are given with this report, agreeably to the requisition of
                            the law.
                        
                            
                                
                            
                        
                    